                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             No. 19 CR 307

                                             Judge Manish S. Shah
 BRIAN WEINSTEIN

               PROTECTIVE ORDER GOVERNING DISCOVERY

        Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d),      it   is

hereby ORDERED:

        1.    All of the materials provided by the United States in preparation for, or

in   connection with, any stage of the proceedi.ngs     in this case (collectively, "the
materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with          no

other proceeding, without further order ofthis Court.

        2.    Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than        persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, "authorized persons"). Potential witnesses and therr counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
        3.    Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, rncluding medical information of one or more

persons other than the defendant. These materials shal1 be plainly marked as

sensitive by the government prior to disclosure. No such materials, or the information

contained therein, may be disclosed to any persons other than defendant, counsel for

defendant, persons employed to assist the defense, or the person to whom the

sensitive information solely and directly pertains, without prior notice to the

government and authorization from the Court. Absent prior permission from the

Court, information marked as sensitive shall not be included in   an5,   public fiIing with

the Court, and instead shall be submitted under seal (except if the defendant chooses

to include in a pub[c document sensitive information relating solely and directly to

the defendant).

        4.    Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in   connection   with this case by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

        5.    Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records ofany kind that they make in relation to the contents of

the materials, other than to authorized persons, and ali such notes or records are to

be treated in the same manner as the original materials.
       6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

       7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of      in   one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained   in   defense counsel's case file. The Court may require a

certilication as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

       8.     To the extent any material is produced by the United States to
defendant or defendant's counsel by mistake, the united states      sha11   have the right

to request the return of the material and shall do so in writing. within five days of

the receipt of such a request, defendant and/or defendant's counsel shall return aII

such material if in hard copy, and in the case of electronic materials, shall certi$, in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

       9.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this order   limit   defense

counsel in the use of discovery materials in judicial proceedings in this case, except
that any document frled by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be frled

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

       10.   Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         MANISH S. SHAH
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date'. 4l9l2ol9




                                           4
